Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

  LARRY KLAYMAN,

                  Plaintiff,

          v.                                                           Case 0:20-cv-61912

  INFOWARS, LLC et. al.,

                  Defendants.

  ___________________________________________/

          DEFENDANT ROGER STONE’S RESPONSE TO MOTION TO REMAND

          Plaintiff Klayman filed a motion to remand. ECF No. [17]. Klayman served this lawsuit,

  one day past what the Florida Rules of Civil Procedure permits. See ECF No. [5-2]. Before

  deciding that issue, the Court must consider the citizenship of Klayman when determining

  whether it has diversity jurisdiction. Typically, parties and courts accept the representation by

  plaintiffs’ and lawyers’ concerning citizenship for purposes of analyzing whether diversity

  jurisdiction exists. In this case, this Court cannot.

          The InfoWars defendants argue that there is diversity of citizenship because Roger Stone

  has not been timely served with this lawsuit filed by Klayman against Stone. While neither this

  Court nor the circuit court in Broward County where the suit was filed has personal jurisdiction

  over Stone for Plaintiffs’ failure to timely serve process, this Court nonetheless must consider

  that it has diversity jurisdiction over plaintiff because Klayman is not a citizen of Florida. Since

  InfoWars defendants are citizens of Texas, Stone is a citizen of Florida, and Klayman is not a

  citizen of Florida, there would be complete diversity. See 28 U.S.C. §1332 (a)(1).
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 2 of 12




          I.       Plaintiff is Not a Citizen of Florida

          With consistency, Klayman has proclaimed he is a citizen of Florida. ECF No. [17 pg. 1].

  This assertion of citizenship is typically accepted. However, this Court must order Klayman to

  prove he is a citizen of Florida, before the Court would otherwise remand this case based upon

  Klayman’s representation of Florida citizenship.

          Klayman is married. His wife lives in California. He has an infant child who lives with

  the child’s mother, Klayman’s wife – in California. (Exhibit – 1, Klayman v. Porter,

  representation in court, July 18, 2019, T. pg. 21). At two court hearings this year, Klayman

  represented he was in California, albeit stranded there. (Exhibit – 2). In June 2009, Klayman

  represented to a district court he moved to California and planned on taking the California Bar

  Exam. (Exhibit – 3, Case 2:09-cv-02108-AHM-RC (C.D. Cal 2009)). He has no known

  permanent residence in Florida. Klayman has listed, in prior court filings, to an address in Boca

  Raton; however, that address is a private mailbox suite of the UPS Store #354 located on West

  Palmetto Park Road.1 He was evicted from the Miami address he has listed as a residence.

  (Exhibit –4, Order eviction). The other address he has placed on court filings, such as the Bundy

  litigation, infra, on Coral Way in Miami, is also a private mailbox.2

          Interestingly, he is still considered a registered voter in Florida and a mail-in ballot is

  automatically sent to the address from where he was evicted eleven-years ago. (Compare Exhibit

  – 4, court order eviction with Exhibit – 5, registration). In light of the automatic mail-in voting

  request to a false address, counsel for Stone, hired a third party to investigate Klayman’s voter

  registration. A comprehensive report through TLO (TransUnion) was conducted on October 26,

  1
    https://locations.theupsstore.com/fl/boca-raton/7050-w-palmetto-park-rd
  (last visited Oct. 27, 2020).
  2
        Private      mailbox     --    2520      Coral   Way,      Miami    33145   is   SW   22nd   Street
  https://locations.theupsstore.com/fl/miami/2520-sw-22nd-st
  (last visited Oct. 29, 2020).
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 3 of 12




  2020 and revealed that Klayman is registered to vote since as early as July, 2016 in Los Angeles,

  California – and there are indications that predate 2016.

         Klayman’s public cell phone number has a “310” California area code. (Exhibit – 6). He

  lists an office address in Washington, D.C. Id. However, on Linkedin, he lists his association

  with Freedom Watch (the organization he founded and which sponsors some of his litigation), is

  in Beverly Hills, California. (Exhibit – 7). When involved in the 2018 litigation with the D.C.

  Bar for ethics violations, the D.C. Bar’s counsel specifically sent mail to South Beverly Drive in

  Beverly Hills, California per Klayman’s request. (Exhibit – 8, App. 7 & 8). Counsel noted that

  Klayman should update his D.C. Bar registration from a District of Columbia address to the

  California address Klayman preferred. Id. The D.C. Bar still has Klayman’s address listed as the

  District of Columbia. (Exhibit – 9). The Florida Bar also has Klayman’s address listed as the

  District of Columbia. (Exhibit -- 10). This indicates he is an out of state resident lawyer.

         In a case Klayman filed in the Superior Court of the District of Columbia, which was

  removed to the District of the District of Columbia based upon diversity, Klayman vehemently

  protested that there was not diversity between he and Roger Stone; however, he voluntary

  dismissed the lawsuit; thus, avoiding review. (Exhibit – 11, notice of voluntary dismissal).

         Freedom Watch, the organization, Klayman founded and serves as counsel, does not have

  an office in Florida. (Exhibit – 12, Florida registration as foreign corporation). Klayman

  represented to the State of California that he was the sole corporate officer with an address in

  Stafford, Texas. (Exhibit – 13). On his various pleadings, he discloses addresses in California.

  (Exhibit – 8, 9th Circuit Bundy case; Exhibit – 14, Klayman pro hac vice application signed in

  CA). Granted, one can sign an affidavit in a state other than an individual’s domicile, but
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 4 of 12




  Klayman’s wife and child live in California, and he registered to vote there. These facts require

  this Court to query – and order verification of Klayman’s response.

          Klayman, nonetheless, had persisted with the claim that he is a citizen of Florida to our

  Circuit Court. (Exhibit – 15, response to jurisdiction, Klayman v. Judicial Watch, Inc., Case No.

  14-13855-BB (11th Cir. Oct. 27, 2014). In 2014, the Eleventh Circuit accepted Klayman’s

  representation. (Exhibit – 16, Order, (11th Cir. Jan. 29, 2015)).

          As the Court is aware, there are wonderful economic advantages to being a citizen of

  Florida, such as no individual state income tax. §220.02, Fla. Stat. (2020). See also Taylor v. Am.

  Heritage Church Fin., Inc., 2010 WL 2889694, at *2 (M.D. Fla. July 19, 2010) (citizenship

  analyzed). The homestead law also offers tax benefits and provides a shield against creditors.

  Havoco of Am., Ltd. v. Hill, 790 So. 2d 1018, 1020 (Fla. 2001), opinion after certified question

  answered, 255 F.3d 1321 (11th Cir. 2001) (citing Art.X, §4(a)(1), Fla. Const.). While an

  individual may choose to not own property in Florida and thereby take advantage of the

  homestead tax benefit and protection from creditors, where else one owns property is an

  indicator of where one resides.

          Klayman owned property in California in 2017. (Exhibit – 17 (grant deed, El Dorado

  County Recorder)). He transferred the deed to the property to his wife. Id. Then Klayman’s wife

  transferred ownership from herself to a Wyoming LLC, Salva Veritate. (Exhibit – 17). The

  mailing address for Salva Veritate is in El Dorado Hills, California. (Exhibit – 18). The “physical

  address” of Salva Veritate is listed as C T Corporation System, 1908 Thomes Ave Cheyenne,

  Wyoming 82001, a national corporate services company.3



  3
     https://www.wolterskluwer.com/en/solutions/ct-corporation/resources/service-descriptions (last visited Oct. 27,
  2020). See also https://www.wolterskluwer.com/en/solutions/ct-corporation/wyoming-registered-agent
  (last visited Oct. 27, 2020).
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 5 of 12




          On the other hand, California has a state income tax. (Exhibit – 19, pg. 3). Its tax code is

  enforced.4 If a person were to derive income while in California, that person might be required to

  pay California’s income tax. (See Exhibit – 19, pg. 6). Furthermore, the California Bar is strict

  about practicing law in its state when one is a California resident and appears in legal matters in

  California. See Paciulan v. George, 229 F.3d 1226, 1227 n. 1 (9th Cir. 2000) (citing former Rule

  983, “No person is eligible to appear as counsel pro hac vice under this rule if the person is: (1)

  A resident of the State of California; . . . ”, now known as Cal. Rules of Court TICE 9.40,

  (2020)).

          The facts have been developed and revealed since Klayman’s unexamined claim to the

  Eleventh Circuit in 2014. The typical documentary evidence of driver’s license, voter

  registration, concealed weapons permit, and stated intent must be examined. The typical indices

  of state citizenship are created by the person. Meaning, the putative Florida citizen obtains a

  driver’s license, voter registration, and buys property. Klayman is in complete control of those

  actions. But the one factor not under Klayman’s complete control is where his spouse and family

  live. They live in California. Intact families traditionally live together. Klayman is registered to

  vote in California. He does not own property in his name in Florida. His voter registration in

  Florida lists a false address since he was evicted from it. Voting in Florida if one does not reside

  in Florida is against the law. §§ 97.021(3) (must register address of legal residence);

  97.041(1)(a)(3), (4) (voter must be legal resident of Florida and specified county); 97.1031(1)(a),

  (b) (must file change of address when it changes); 104.011 (false oath of voter registration

  information illegal). See also Hernandez v. State, 749 So. 2d 1284, 1284 (Fla. 3d DCA 2000)

  (conviction affirmed for aiding residency fraud in voting). Perhaps, Klayman merely did not


  4
    https://www.ftb.ca.gov/about-ftb/meetings/board-meetings/2019/taxpayer-bill-of-rights/improve-compliance.html
  (last visited, Oct. 27, 2020).
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 6 of 12




  advise the Secretary of State of Florida that he is no longer a qualified Florida voter – but that is

  not the issue in this case. The issue is whether he is a citizen of Florida.

            II.         The Parties in this Lawsuit have complete diversity of citizenship

            The party seeking diversity jurisdiction has the burden of establishing jurisdiction by a

  preponderance of the evidence. Blakemore v. Missouri Pac. R.R. Co., 789 F.2d 616, 618 (8th

  Cir.1986). Diversity is determined when the suit is instituted, not when the cause of action

  arose. Smith v. Sperling, 354 U.S. 91, 93 n. 1, 77 S. Ct. 1112, 1113–14 n. 1, 1 L.Ed.2d 1205

  (1957).         For    diversity   jurisdiction   to   exist   there   must   be   complete   diversity.

  Grupo Dataflux v. Atlas Glob. Group, L.P., 541 U.S. 567, 573 (2004). Each defendant must be a

  citizen of a state different from that of each plaintiff. Owen Equip. & Erection Co. v. Kroger, 437

  U.S. 365, 373, 98 S. Ct. 2396, 2402 (1978); Palmer v. Hospital Auth. of Randolph Cty., 22 F.3d

  1559, 1564 (11th Cir.1994).

            For an individual, citizenship for diversity purposes is equivalent to domicile.

  McCormick v. Aderholt, 293 F .3d 1254, 1257 (11th Cir. 2002). “Citizenship,” or “domicile,” is

  determined by two elements: (1) physical presence within a state; and (2) the mental intent to

  make a home there indefinitely. Mississippi Band of Choctaw Indians, 490 U.S. 30, 48, 109 S.

  Ct. at 1608; Texas v. Florida, 306 U.S. 398, 424, 59 S. Ct. 563, 576, (1939); Scoggins v.

  Pollock, 727 F.2d 1025, 1026 (11th Cir.1984). Intention to remain in a location permanently is

  not necessary. Yeldell v. Tutt, 913 F.2d 533, 537 (8th Cir. 1998). It is enough to have a “floating

  intention” to stay indefinitely and also have the general desire to return to one's former domicile

  at some undetermined point of time. Crowley v. Glaze, 710 F.2d 676, 678 (10th Cir.1983).

  However, it is not sufficient to have an intention to return upon the happening of a reasonably

  foreseeable event. Gates v. Comm'r of Internal Revenue, 199 F.2d 291, 294 (10th Cir.1952). An
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 7 of 12




  individual's statements of intent also are considered in determining domicile. Lew v.

  Moss, 797 F.2d 747, 750 (9th Cir.1986). However, when subjective expressions of intent conflict

  with established facts, courts should accord them little weight. Id. (citing Hendry v. Masonite

  Corp., 455 F.2d 955, 956 (5th Cir.1972)). To determine a person's domicile the courts consider a

  number of factors including: current residence, voting registration and voting practices, location

  of personal and real property, location of brokerage and bank accounts, location of spouse and

  family, membership in unions and other organizations, place of employment or business, driver's

  license and automobile registration, and payment of taxes. Lew, 797 F.2d at 749-750.

         Based upon the above showing, this Court cannot merely rely upon Klayman’s

  representations or allegation of citizenship in his complaint. He has represented to a court in

  California he was moving there and taking the bar exam. To the D.C. Bar, he requested pleadings

  be sent to California. He has registered to vote in Florida but to an address where he has been

  evicted eleven-years ago. He is registered to vote in California. He has a wife and child that live

  in California. He is in charge of Freedom Watch, a D.C. corporation and the foundation that

  Klayman controls, has a mailing address in California and an address listed in Texas. His public

  cell phone number has a California area code. He transferred property in California that he

  owned, to his wife, who transferred it to a Wyoming limited liability company of which she is

  the registered agent.

         Mr. Klayman presented to the Eleventh Circuit evidence that he has a Florida Driver’s

  License. (Exhibit – 15, pg. 19). The address is redacted. Our investigation reveals that

  Klayman’s current driver’s license lists the Palmetto Park, Boca Raton, private mailbox address,

  not a residential address. The Florida Department of Motor Vehicles requires a Florida
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 8 of 12




  residential address to be legal. § 322.08(2)(a), Fla. Stat. (2020) (requires applicant for a driver’s

  license to prove residential address in a specified county).

          Defendants do not have to prove that Plaintiff is a California resident; just that he is not a

  Florida resident. Plaintiff is a resident of California or D.C., perhaps Texas; but he is not a

  resident of Florida. There are motives as to why Klayman would not want to be considered a

  California resident. But there is a real question about his citizenship that affects the

  determination of diversity jurisdiction on this Court. The presumption that Klayman is a Florida

  citizen has been overcome. There is complete diversity of citizenship; thus, the Court has

  diversity jurisdiction of this case.

                                            CONCLUSION

          This Court should deny the motion for remand.

                                                        Respectfully submitted,

                                                         Robert C. Buschel, Esq.
                                                         BUSCHEL GIBBONS, P.A.
                                                         One Financial Plaza
                                                         100 S.E. Third Avenue, Suite 1300
                                                         Fort Lauderdale, Florida 33394
                                                         Tele: (954) 530-5301
                                                         Buschel@BGlaw-pa.com

                                                         By: __/s/ Robert C. Buschel________
                                                         ROBERT C. BUSCHEL
                                                         Florida Bar No. 0063436
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 9 of 12




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2020 I electronically filed the foregoing with the

  clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day

  on all counsel of record or pro se parties identified on the attached service list in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

  some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notice of Electronic filing.

                                                     BUSCHEL GIBBONS, P.A.

                                                     By:_/s/ Robert Buschel_______
                                                     ROBERT C. BUSCHEL
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 10 of 12




                                          Attorneys


                                                           Larry Klayman
                                                           (Plaintiff)
          Larry Klayman
          Klayman Law Group P.A.
          2020 Pennsylvania Ave. NW #800
          Washington, DC 20006
          561-558-536                    representing
          202-318-8839 (fax)
          leklayman@gmail.com
            Assigned: 03/07/2019
            ATTORNEY TO BE NOTICED
                                                           Larry Klayman
                                                           (Plaintiff)
          Marc J. Randazza
          Randazza Legal Group, PLLC
          2764 Lake Sahara Drive, Suite 109
          Las Vegas, NV 89117
          702-420-2001                                   Free Speech Systems, LLC
                                            representing
          702-297-6584 (fax)                             (Defendant)
          mjr@randazza.com
           Assigned: 07/24/2019
           PRO HAC VICE
           ATTORNEY TO BE NOTICED
          cell is 702-757-1001                             Infowars, LLC
                                                           (Defendant)
                                                           Alex E. Jones
                                                           (Defendant)
                                                           David Jones
                                                           (Defendant)
                                                           Owen Shroyer
                                                           (Defendant)
          Bradley Jordan Reeves
          Reeves Law, PLLC
          702 Rio Grande St., Suite 306                    Free Speech Systems, LLC
                                            representing
          Austin, TX 78701                                 (Defendant)
          512-827-2246
          512-318-2484 (fax)
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 11 of 12




          brad@brtx.law
           Assigned: 04/02/2020
           ATTORNEY TO BE NOTICED
                                                        Infowars, LLC
                                                        (Defendant)
                                                        Alex E. Jones
                                                        (Defendant)
                                                        Owen Shroyer
                                                        (Defendant)
          Gregory P. Sapire
          Soltero Sapire Murrell PLLC
          7320 North MoPac Expy.
          Suite 309
          Austin, TX 78731-2311                         David Jones
                                         representing
          512-431-9518                                  (Defendant)
          512-359-7996 (fax)
          greg@ssmlawyers.com
           Assigned: 04/02/2020
           ATTORNEY TO BE NOTICED
          David Scott Wachen
          Wachen LLC
          11605 Montague Court
          Potomac, MD 20854
          (240) 292-9121                                David Jones
                                         representing
          301-259-3846 (fax)                            (Defendant)
          david@wachenlaw.com
           Assigned: 04/24/2019
           LEAD ATTORNEY
           ATTORNEY TO BE NOTICED
          Jay Marshall Wolman
          Randazza Legal Group, PLLC
          100 Pearl Street, 14th Floor
          Hartford, CT 06103
          (702) 420-2001                                Free Speech Systems, LLC
                                         representing
          (305) 437-7662 (fax)                          (Defendant)
          jmw@randazza.com
           Assigned: 04/04/2019
           LEAD ATTORNEY
           ATTORNEY TO BE NOTICED
                                                        Infowars, LLC
                                                        (Defendant)
Case 0:20-cv-61912-DPG Document 27 Entered on FLSD Docket 10/30/2020 Page 12 of 12




                                                 Alex E. Jones
                                                 (Defendant)
                                                 David Jones
                                                 (Defendant)
                                                 Owen Shroyer
                                                 (Defendant)
